Citation Nr: 1041350	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-27 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a lumbar spine disability. 

2.  Entitlement to service connection for leg and hip 
disabilities, to include as secondary to a back disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 RO decision, which denied an 
application to reopen a previously denied claim for service 
connection for a lumbar spine disability and denied a claim for 
service connection for leg and hip disabilities claimed as 
secondary to the back.  

Despite any determination reached by the RO, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In July 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking to reopen his previously denied claim for 
service connection for a lumbar spine disability and entitlement 
to service connection for leg and hip disabilities, to include as 
secondary to a back disability.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

At the July 2010 hearing, the Veteran's representative indicated 
that an abundance of VA treatment records from the East Point 
Community Based Outpatient Clinic (CBOC) exist.  The record was 
held open for 30 days to allow the Veteran to submit these 
records.  No new records have been received.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 
(VCAA) to associate all relevant records in VA's possession with 
the claims file of a Veteran.  38 C.F.R. § 3.159 (2010).  The 
Board notes that the claims file contains some VA treatment 
records from this facility.  However, as it was indicated at the 
July 2010 hearing that more relevant records from this facility 
could be available, the Board finds that these issues must be 
remanded in order to attempt to obtain any outstanding relevant 
VA treatment records. 

The Board also notes that the Veteran indicated in his September 
2008 claim that he began receiving treatment for his back and leg 
in 1971.  The claims file does not contain treatment records 
dating back to 1971.  As such, an attempt should be made to 
locate any relevant VA or private treatment records dating back 
to 1971.  

Furthermore, the Veteran submitted an Authorization and Consent 
to Release Information form in December 2008.  On this form, he 
indicated that he received treatment at Piedmont Hospital in 1993 
and treatment from Dr. Z.W., a chiropractor, in 1994.  While the 
claims file contains 1994 medical records from Piedmont Hospital, 
it does not contain 1993 records from this facility, nor does it 
contain 1994 records from Dr. Z.W.  Attempts should be made to 
obtain these treatment records as well.   

Additionally, the Veteran was afforded VCAA notice in October 
2008 and November 2008.  These letters did not, however, afford 
the Veteran appropriate notification of the requirements 
regarding secondary service connection.  Therefore, upon remand, 
the Veteran should be given proper notice of the requirements for 
establishing secondary service connection, according to 38 C.F.R. 
§ 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran should 
be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310. 

2.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record.  Obtain 
from the Veteran the names of the specific 
VA and private medical facilities at which 
he received back, leg, or hip treatment 
since his separation from service in 1971.  
Obtain all such records referenced by the 
Veteran.  Specifically, any relevant VA 
treatment records from the East Point CBOC 
or the Atlanta VA Medical Center (VAMC) 
dating back to 1971 should be associated 
with the claims file, as well as any 
treatment records from Piedmont Hospital 
in 1993 and from Dr. Z.W., a chiropractor, 
in 1994.  All such available documents 
should be obtained and associated with the 
claims folder.  All efforts made to locate 
these records should be documented in the 
claims folder, and the Veteran should be 
notified of all steps taken to obtain 
these records and of any responses that 
are received.  If these records are found 
to be unavailable, this should be noted 
and explained in the claims file.

3.	Upon obtaining any new, relevant records or 
evidence, the RO should undertake any 
additional development it deems necessary, 
such as the ordering of appropriate VA 
examinations.  
4.	Then, readjudicate the claims.  In 
particular, review all the evidence that was 
submitted since the June 2009 statement of 
the case (SOC).  If the benefits sought on 
appeal remain denied, he should be provided 
a supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the Veteran 
has been given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2010).










These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


